MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                   Aug 13 2015, 8:12 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Christopher L. Clerc                                     Gregory F. Zoeller
      Columbus, Indiana                                        Attorney General of Indiana

                                                               Richard C. Webster
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Lori L. Cobb,                                            August 13, 2015

      Appellant-Defendant,                                     Court of Appeals Cause No.
                                                               03A01-1502-CR-73
              v.                                               Appeal from the Bartholomew
                                                               Circuit Court
      State of Indiana,                                        The Honorable Stephen R.
                                                               Heimann, Judge
      Appellee-Plaintiff
                                                               Cause No. 03C01-1010-FA-2220




      Najam, Judge.


                                         Statement of the Case
[1]   Lori L. Cobb appeals the trial court’s order that she serve her previously

      suspended sentence after the court revoked her probation. Cobb raises a single



      Court of Appeals of Indiana | Memorandum Opinion 03A01-1502-CR-73 | August 13, 2015    Page 1 of 4
      issue for our review, namely, whether the trial court abused its discretion when

      it ordered Cobb to serve her previously suspended sentence. We affirm.


                                    Facts and Procedural History1
[2]   On December 29, 2010, Cobb pleaded guilty to dealing in cocaine, as a Class B

      felony. Thereafter, the trial court sentenced Cobb to eleven years in the

      Department of Correction (DOC), with five years suspended to probation.

      However, on September 1, 2011, upon Cobb’s request the court modified her

      sentence and placed her in a community transition program effective that same

      date. The court then modified the conditions of Cobb’s probation and extended

      her probationary term.


[3]   On December 4, 2014, the State filed its notice of probation violation, which it

      later amended. The court held a hearing on the State’s amended notice on

      January 26, 2015. At that hearing, Cobb admitted to each of the State’s alleged

      violations.


[4]   The court revoked Cobb’s probation and ordered her to serve “the balance of

      her sentence of 11 years in the DOC. [Cobb] receives credit for 152 actual days




      1
          We note that Cobb’s brief on appeal omits a statement of facts.



      Court of Appeals of Indiana | Memorandum Opinion 03A01-1502-CR-73 | August 13, 2015   Page 2 of 4
      (10/20/10 to 1/25/11 and 12/3/14 to 1/25/15).”2 Appellant’s App. at 6. This

      appeal ensued.


                                        Discussion and Decision
[5]   Cobb appeals the trial court’s order that she serve the balance of her previously

      suspended sentence. As our supreme court has explained:

               Probation is a matter of grace left to trial court discretion, not a
               right to which a criminal defendant is entitled. The trial court
               determines the conditions of probation and may revoke
               probation if the conditions are violated. Once a trial court has
               exercised its grace by ordering probation rather than
               incarceration, the judge should have considerable leeway in
               deciding how to proceed. If this discretion were not afforded to
               trial courts and sentences were scrutinized too severely on
               appeal, trial judges might be less inclined to order probation to
               future defendants. Accordingly, a trial court’s sentencing
               decisions for probation violations are reviewable using the abuse
               of discretion standard. An abuse of discretion occurs where the
               decision is clearly against the logic and effect of the facts and
               circumstances.


      Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007) (citations omitted).


[6]   Cobb’s only argument on appeal is that the trial court erred when it ordered her

      to serve the balance of her sentence because the court did not give mitigating

      weight to her admissions to the State’s allegations of her probation violations.




      2
        It is not clear why Cobb did not receive credit for time she apparently served between January 25, 2011,
      and September 1, 2011, but Cobb does not raise this possible issue on appeal, and the lack of facts in her brief
      and potentially relevant documents in the appendix does not enable this court to assess this possible issue.

      Court of Appeals of Indiana | Memorandum Opinion 03A01-1502-CR-73 | August 13, 2015                  Page 3 of 4
      But “trial courts are not required to balance aggravating or mitigating

      circumstances when imposing sentence in a probation revocation proceeding.”

      Treece v. State, 10 N.E.3d 52, 59 (Ind. Ct. App. 2014), trans. denied. In any

      event, nothing in Cobb’s argument on appeal demonstrates that her admissions

      were entitled to mitigating weight. Cobb was knowingly in the company of

      other people on probation, possessed drug paraphernalia, tested positive for

      methamphetamine and cocaine, and failed to pay fees, costs, and restitution as

      ordered. And she made her admissions on the day of the hearing, and the

      State’s evidence (e.g., a failed drug test) against her was clear. E.g., Wells v.

      State, 836 N.E.2d 475, 479 (Ind. Ct. App. 2005), trans. denied. At best, Cobb’s

      argument on appeal is a request for this court to reweigh the evidence before the

      trial court, which we will not do. We cannot say that the trial court abused its

      discretion when it ordered Cobb to serve her previously suspended sentence.


[7]   Affirmed.


      Kirsch, J., and Barnes, J., concur.




      Court of Appeals of Indiana | Memorandum Opinion 03A01-1502-CR-73 | August 13, 2015   Page 4 of 4